Exhibit 21 List of Subsidiaries Subsidiary Name State of Formation American Ecology Environmental Services Corporation Texas Corporation American Ecology Holdings Corporation Delaware Corporation American Ecology Recycle Center, Inc. Delaware Corporation American Ecology Services Corporation Delaware Corporation Texas Ecologists, Inc. Delaware Corporation US Ecology, Inc. California Corporation US Ecology Idaho, Inc. Delaware Corporation US Ecology Nevada, Inc. Delaware Corporation US Ecology Washington, Inc. Delaware Corporation US Ecology Texas, Inc. Delaware Corporation US Ecology Field Services, Inc. Delaware Corporation
